Title: William Bingham to the American Commissioners, 6 February 1779
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentn
St Pierre Mtque Feby 6th 1779
A Singular Omission on the part of the Minister has been the Cause that several Articles of the Treaty of Commerce entered into betwixt his most Christian Majesty & the United States of America, & operating to the Advantage of the American Commerce, have not been enforced here—the General not having as yet received a Copy of the Treaty with Orders for the due Observance of it— This is the Reason that the Customhouse Still continues to enact the usual Duty on the Exportation of Molasses, as well as on the sales of all American Prizes brought into the respective Ports of the French Islands, contrary to the Spirit of the 11th & 19th Articles of the said Treaty. I have not neglected expostulating with the General on the subject & of laying before him a Copy of the Treaty, but I am afraid I Shall not be able to procure the exemption from the Said Duties, untill Orders are received from the Ministry to that Effect—
It appears by Letters dated at New York the 13 Jany, taken on board a Prize, which has been brought into this Port, that there are Accounts received there of a Successfull Enterprize against Savannah in Georgia, by a Detachment of British Troops who embarked at New York in the Month of November with a Design of reducing the southern Colonies— These Letters likewise mention, that the Enemy’s Forces were marching towards Charlestown without Opposition—
These Accounts will be confirmed or destroyed in a Short time, when I Shall not neglect, if Oppertunities Should offer, making known to you the Truth or Falsity of them—
In the mean Time, I have the honor to be with due Respect Gentn Your obedt hble servt
Wm Bingham
 
Notation: W. Bingham St. Pierre Martinique. fr. 6. 1779.
